 



Exhibit 10.2
(SEAGATE LOGO) [f29810f2981001.gif]



***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



Amendment # 1
To Media Supply Agreement (the “Amendment”)
     Seagate Technology International (“Seagate”), Komag USA (Malaysia) Sdn.
(“Komag Malaysia”) and Komag, Incorporated (“Komag, Inc.” and with Komag
Malaysia collectively “Supplier”) entered into a Media Supply Agreement dated as
of July 4, 2005 (“Agreement”). Seagate and Supplier desire to amend the
Agreement as described in this Amendment.

      Seagate Technology International
 
   
Signature:
  4/s/ David A. Wickersham
 
   
Print Name:
  David A. Wickersham
 
   
Title:
  President & COO  
Date:
  February 23, 2007
 
   
Address for Notices to Seagate:
  Attn: Corporate Contracts
Mailstop SV15A2
c/o Seagate Technology LLC
920 Disc Drive 
Scotts Valley, CA 95066
USA
 
   
Phone No.:
  831-439-7646 
 
   
Fax No.
  831-438-7132 
 
   
Underlying
Agreement #:
  31036   
Amendment Agreement
#:
  60115 
 
   
Effective Date:
  January 15, 2007

      Komag USA (Malaysia) Sdn.
 
   
Signature:
  4/s/ Oung Kheng Huat
 
   
Print Name:
  Oung Kheng Huat
 
   
Title:
  Vice President & Managing Director
 
   
Date:
  February 23, 2007
 
   
Address for Notices to Supplier:
  Attn: Vice President & Managing Director
Komag USA Malaysia Sdn.
Bayan Lepas Free Industrial Zone
Phase III
11900 Penang 
Malaysia
 
   
Phone No.:
  (604) 6439-449 
 
   
Fax No.
  (604) 8506-125 
 
    Komag, Incorporated
 
   
Signature:
  /s/ Tim Harris 
 
   
Print Name:
  Tim Harris
 
   
Title:
  Chief Executive Officer
 
   
Date:
  February 23, 2007

1



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]

     
Address for Notices to Supplier:
  Komag, Incorporated
1710 Automation Parkway 
San Jose, CA 95131
Attn: Chief Financial Officer
 
   
Phone No.:
  (408) 576-2000 
 
   
Fax No.
  (408) 944-9234 

          Concurrently herewith, Maxtor Corporation (“Maxtor”), an indirect
subsidiary of Seagate, and Supplier are terminating a Business Agreement between
them dated as of October 6, 2003, as amended (the “Maxtor Agreement”), which
pre-dated Seagate’s acquisition of Maxtor.
          In consideration of the mutual obligations set forth in this Amendment
and other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:
     1. Definitions. Capitalized terms used in this Amendment will have the
meanings given to them in the Agreement, unless otherwise defined.
     2. Line Fallout. Section 9.3 of the Agreement is hereby replaced by the
following:
     “9.3 Line Fallout. The parties will work together on an ongoing basis to
determine the cause of any defects in Products that fail Seagate’s drive testing
which Seagate determines are not due to its assembly or disassembly process.
Komag will provide a credit to Seagate based on the performance and RTV
guidelines set forth in Exhibit H.”
     3. Termination for Convenience. Section 14.3 of the Agreement is hereby
replaced in its entirety with:
     “14.3 Termination for Convenience. Either party may terminate this
Agreement for any reason by providing [****] prior written notice to the other.
If Komag terminates for convenience, then Komag must, as a condition thereof,
repay to Seagate the total amount of the Prepayment that remains unpaid (under
Exhibit G, Section 4) as of the date of termination within [****] days after the
termination date.”
     4. Volume Commitment. Exhibit G Section 1 of the Agreement is hereby
replaced in its entirety with :
“1. Volume Commitment. Komag agrees to supply Seagate with a minimum [****] unit
Product volume per Quarter beginning the first calendar quarter of 2007
(“CQ107”) through the end of Agreement term. Komag Product must meet all
qualification requirements, specifications and quality standards. Beginning
second calendar quarter of 2007 (“CQ207”) Komag total supply commitment to
Seagate must be [****] capable and qualified by Seagate.”
     5. Pricing. Exhibit G Section 3 of the Agreement is hereby replaced in its
entirety by the following:
     “3. Longitudinal and Perpendicular Magnetic Recording Pricing. The
Committed Volume must be Product that meets Seagate’s specifications and be
capable of use in Seagate’s perpendicular and longitudinal recording media
applications. Pricing for specified Seagate products is set in part and will be
determined in part, in accordance with the following not to exceed pricing
matrix:

2



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]

                                          Seagate                              
          Product   CQ1’07   CQ2’07   CQ3’07   CQ4’07   CQ1’08   CQ2’08   CQ3’08
  CQ4’08   CQ1’09   CQ2’09 Name                                        
[****]
  [****]                                    
 
                                       
[****]
  [****]                                    
 
                                       
[****]
  [****] à                                    
 
                                       
[****]
  [****] à                                    

      Pricing after CQ107 to be negotiated.         à [****] and [****] pricing
is based on an aggregate volume for both product types of [****] in CQ1’07.

  Both longitudinal and perpendicular pricing will be subject to normal cost
reductions under Section 2.2 of the Agreement. [****]

     6. Prepayments.
          (a) Under the Maxtor Agreement, Maxtor advanced to Supplier, as a
prepayment for product purchases, the amount of [****], to be repaid to Maxtor
by means of a per disk credit on purchases. As of the effective date of this
Amendment, [****] of this Maxtor prepayment has been repaid, leaving the amount
of [****] remaining owing to Maxtor.
          (b) As of the effective date of this Amendment, [****] of the [****]
prepayment by Seagate to Komag to secure the Committed Volume, advanced under
Exhibit G Section 2 of the Agreement, has been repaid, leaving the amount of
[****] remaining due to Seagate.
          (c) In consideration of these prepayments to Komag by Maxtor and
Seagate in the total sum of [****], (collectively, the “Prepayments”) and for
the purpose of making the purchasing relationships with Komag more efficient and
consolidating the repayment of the Prepayments for the benefit of both parties,
the parties hereby amend Exhibit G Section 4 of the Agreement by replacing the
first sentence thereof with the following:

      “Beginning on January 15, 2007, Komag will pay [****] to Seagate by means
of a [****] credit for each unit of Product over [****] units in a given quarter
(“Payback”). Komag will update, and publish to Seagate, a Payback Amortization
Tracking Schedule upon each quarter ending disbursement. If Seagate terminates
this Agreement for cause under Section 14.4 or 14.5, then Komag will repay to
Seagate in full the total amount of the Prepayment that remains unpaid as of the
date of termination within [****] days after the termination date.”

  (d)   The parties hereby ratify and confirm that the balance of Exhibit G
Section 4 will remain in full force and effect in accordance with its terms.

3



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
     7. Other Changes
          (a) Section 6.1 of the Agreement is hereby replaced in its entirety
with:
     “6.1. Forecasts. Seagate will provide forecasts to Komag from time to time
as agreed between the parties. Seagate’s forecasts are not binding on Seagate.”
          (b) Section 6.2 of the Agreement is hereby replaced in its entirety
with:
     “6.2. Capacity Planning. Komag will provide a written notice to Seagate
within [****] working days after receiving Seagate’s forecasts regarding whether
Komag can meet Seagate’s forecasts. Komag will notify Seagate immediately if it
is unable to meet any forecast. Komag will procure and maintain all necessary
equipment, personnel, facilities, and other materials required to manufacture
Products according to the Specifications in volumes sufficient to meet Seagate’s
forecasts, up to the mutually- agreed volumes specified by this Agreement.”
          (c) Section 13.1 of the Agreement is hereby replaced in its entirety
with:
     “13.1 Limitation of Amount of Liability. Except for Komag’s liability for
the Prepayments, and the liability of either party for wrongful use or
disclosure of the other party’s intellectual property, indemnification, or
willful or reckless misconduct, Seagate will not be liable to Komag, and Komag
will not be liable to Seagate, regardless of the basis of liability or the form
of action, [****]”
          (d) Section 13.2 of the Agreement is hereby replaced in its entirety
with:
     “13.2 Limitation of Type of Liability. Seagate will not be liable to Komag,
and Komag will not be liable to Seagate, for any consequential, incidental,
indirect, special, economic, or punitive damages, or any lost profits or lost
revenues, even if it has been advised of the possibility of such damages. The
parties acknowledge that Seagate’s costs for recalling and returning products
for a product recall caused by Komag are, without limitation, recoverable direct
damages.”
          (e) Section 17.3 is hereby replaced in its entirety with:
     “17.3 Assignment. Unless permitted by this Section, neither party may
assign this Agreement in whole or in part without the consent of the other
party. A party will not unreasonably withhold its consent to a request for
assignment. Subject to Seagate’s right to terminate below, either party may
assign this Agreement, without the need for consent, pursuant to a sale of all
or substantially all of its assets, a merger, corporate reorganization of
corporate form, or change of control (a “Change of Control”). Komag will give
Seagate notice of an impending Change of Control as soon as feasible (subject to
confidentiality and other requirements). If Komag undergoes a Change of Control
Seagate will have the right to terminate this Agreement on written

4



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
notice to Komag, which notice shall be effective, at Seagate’s option, either
immediately upon the closing of the transaction that results in the Change of
Control, or on such later date as set forth in the notice. If and to the extent
this Agreement continues for any period of time following the effective date of
such Change of Control, Komag agrees that it will (i) allow Seagate
representatives reasonable access to Komag’s manufacturing facilities to permit
Seagate to monitor and protect its interests under the Agreement and (ii) ensure
that Seagate’s intellectual property, Specifications, product roadmap and other
Confidential Information will not be disclosed to any third party without
Seagate’s prior written consent. No such termination by Seagate shall be deemed
a material breach of the Agreement by either party. If Seagate elects to
terminate this Agreement as aforesaid, then Komag or its successor will pay to
Seagate in full the total amount of the Prepayment that remains unpaid as of the
date of termination, within 90 days after the termination date.”
     8. Pre-production Pricing. Preproduction pricing will not exceed [****] for
all AlMg standard form factors, including LMR and PMR technologies. Standard
form factors include [****]. Any requirement(s) which deviates from AlMg
standard form factor may be negotiated in good faith.
     9 Capacity Flexibility. The parties will cooperate to achieve the capacity
flexibility described in Exhibit I.
     10 Dispute Resolution. Seagate and Supplier will resolve any dispute,
controversy, or claim arising out of or relating to this Amendment in the manner
set forth for dispute resolutions between Seagate and Supplier in the Agreement.
Each dispute resolution section of the Agreement is specifically incorporated by
reference as part of this Amendment.
     11 Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, the Agreement and all provisions contained in it are,
and will continue, in full force and effect and are ratified and confirmed.
     12 Authorization. Each of the signers certifies that he or she is duly
authorized to execute this Amendment.
     13 Miscellaneous. This Amendment is binding upon Seagate and Supplier and
each of their successors and assigns. This Amendment may be executed in any
number of counterparts, each of which will be an original, but all of which
together will constitute one Amendment. The laws of the State of California,
without regard to its conflicts of laws rules, will govern this Amendment, as
well as all disputes arising under this Amendment or the underlying Agreement.
This Amendment, including the matters incorporated by reference into it, is the
entire agreement between Seagate and Supplier regarding its subject matter.

5



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
NEW EXHIBIT H
PERFORMANCE AND RTV GUIDELINES



Komag Media RTV Guidelines
The following represents current Komag – Seagate Media Return to Vendor
(RTV) process guidelines. These guidelines are subject to modification, and
expansion, if agreed upon by both parties. The parties agree that for each of
the [****] below, for any new product, the parties will need to complete an
initial failure analysis review before agreeing to the applicable benchmarks for
such new product.
[****]

6



--------------------------------------------------------------------------------



 



(SEAGATE LOGO) [f29810f2981001.gif]
NEW EXHIBIT I
CAPACITY FLEXIBILITY

  •   Komag shall use reasonable commercial efforts to meet increased media
requests from Seagate.     •   Komag shall use reasonable commercial efforts to
supply at [****] discs per quarter upon [****] leadtime from the date of Seagate
request.

7